OFFICE   OF THE   ATTORNEY   GENERAL     OF TEXAS
                              AUSTIN




T!on.~XllLicmw. Allen
County httorney
Lnvaoa County
Eallsttaville, Texas

DeslrSir:


                                               inot be printed in,
                                                 e be hit blank
                                                  in by tbo oolleo-
                                                 ssuing ttlorarlous




                  r eaoh greoinot in a otty of ten thcuaund
        (10,000) inhabitanta or mre, oi'wblcb not more
        than rirtp (50) shall be aertiftoatsr of srsnptlon,
        and a greater or l6re nruabm of eaoh fn ~a8xiprb-
        aortloa when 6urrteih   for the votare of the pro-
        clnot. !Suahreosipt and omtlfloate ohull, in
C(;“Y   .




            esuoh book, be bound lmnedlately over a dapli-
            oat8 Oopy whioh when filled out shall correspond
            with the reoelpt or certfflcate in its nuzber
            and name, length of resldenca In the state nnd
            county, and the voting Freolaot, raoe, oocupa-
            t&on, end post-offlce eddress’of            the oltlzen to
            whom the tax r8CetPt Ox CertlflCOte of eSerr;ptioS
            1s glvsn. If the voting ia in the olty, the
            reO8lpt or certificate        and iuplioate       r,uet ahow
            the mrd, etreet, end nunbar, if numbered, of the
            oltlzen's residence (in lieu of post-office ad-
            dress) and the length or tine he has resided tn
            suoh city; the reoe?pt fmi OertirifJate8             ehall  be
            nmbered In consecutiv% order. ::lmilorblatk
            books of poll tax reoai?te shall be furnished to
            ouch unor#rnized       county uttsched to such oouzty
            for judicial purpoeea, except that the voting
            preolnat aoed not anpear therein. Xhen the tax
            receipt or Oertltiaate is delivered to the olti-
            Zen, it shall ba detaohed fraz the book end rre-
            talned by hi5 for hia future us% nod ideiGiflC8tion
            in voting, nnd at the tice said books are mde,
f‘
            the C&ssicners          Court  shell    prepare    a 8s;arats
            boOk for each greolnct ae herein orovlded whl0h
            shall.be mrksd 'Allen Toll Tax 2soelpt Book*
            and if the tax certificate prcvided             for in Artlele
            2965 of this Chapter       diaa?.oeaa     that said egpllaant
            1s sn ellen then the Tax Colleotor ohall l$oue
            fron the book marked ~Lllen Poll 'TaxReoeipt Book*
            a receipt to e&d ap?llcant l         Nhich shall Save
            printed on th8 feoa ol BinIdreoatpt the word *alien*
            not lees than two (3) laohas In hei@i, superin-
            posed In c&line type, pAnted In red Ink, and in
            order that the fax Collootor my carry out thl8
            provlolon, It shell be the duty of the comzisrlcnsre
            Court to provide the stagmats book Oe tirein met out
            and hsve the receipt prepared in nald &ok in con-
            formity   with the above ~rovlslon.            hots 1905.   let
            C.S.,   9. 520, e 14; r.ots1939, 48th Lag., 3.6. (
            $343, @ 2.m
               Lrtlole 2970, euprs, speolflcelly provides that,
     "each co~mlsslosera court, befora tkQ 1st dcy of fotober in
     every yanr, a511 s'urnlnhto the County tux OolleCtor blank
     booka for each voting precinote, Mich shall be o;arkedwith
,/.-.   Ilru.   .._---   --   .. .   .*-e-T..   -   #.AbV   v




         tks we   hl nuober of the precinct for which they ere in-
         tsn5ed * * ** :;eare ot the oplnim that this statute re-
         c~irqs the oo.mis~icnere   ccurt v8itbl.n
                                                 the tine therein speo-
         lfied to furnish to the county Tax-~~sseesor-~olleotorblank
         Poll tax books for each voting preainot for rrhich they are
        ~jntended;with each book being mrked wtth the name and
         nu2ber of t,he prooinct  when delivered to the County Tar-As-
         eezsor-Collector.
                    Article 2965, V8mon1e Annotated Civil statutes,
       gets out the fern of poll tax reoeigte and provldee that
       each poll tax recelrjtand Its duplicate ehzll show the nsme ~
       cf tke F.artyfor whom it was issued, peyEe,snt            of the tax, the
       ape and race of t.betax ayer end the length of tine the tex-
       payer has resided in the atate and whether t?&etaxpayer is
       a citizen of th13Cnited States, and if 80, whether 6 native
       born or a naturalized citizen of t3e L'nitedStates znd the
      :atate of the United 3ates or the foreign country where the
       taxpayer v;a8born, 2nd the 1enCt.bof tine the tsx-cayerre-
       sides  in t&9    c6unty,    the votins nrecirct in %h:ch the tax-
       >Yyer  1i.Q OS,  eXCC$.   Kiiore   in an u&rronizsd county, the
       taxpayer's occupation and lost office address, or if living
  ~-’ ln an incorpcretsd        city,   ttie wcrC, street   rendnumber of rsei-
       decce~ln such city or tck-n. %e           pcll tcr.reco:;t     still be
       in t?.ci for,-; ns set out in the statute and n~uzbcredconsecuti-
       vely in each book 2rovidod end A-title 2970, suora, provides
       that ttt.e  receipt and certificate shall be numbered ia conse-
    ,. outive order.
                     In view of the foregoing statutes you are respeot-
        fully advised ttit it is the opinlcn of this dez%rtmcnt that
        the poll tPx bcoks met be mrked Fith the nm8 ccd nmber of
        ths 2reoinct fcr i:hichthey ara intended, r;:hon  dollverad to
        tht Tax-Assessor-collector, but the mmber of the voting pre-
        OleCt on the receipt or certificate my be left in hlmk and
        filled in by the collector w!mu Isming the receipt or certl-
        ficrte out of ;ke book msked~*zith t!z ?~CZIend z*ux.ber  of
        the rrecinct    for rrhicht,heyere,~?urnished. ,:~3icl
                                                            rocsipte or
        oertfficat-a .-,uot  0.2nmbarod In consecutive order by the Tax-
        ~r.9ea~or-Collectar.

                         Truetin< that the forsgoin~ fully c32s:‘:ers your In-